The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
           DETAILED ACTION
Status of Claims

Applicant’s amendment in the “Amendment/Req. Reconsideration-After Non-Final Reject”, filed on 07/11/2022, is acknowledged. Applicant's amendment of claims 1, 7, 13, 14, and 19, cancellation of claims 6, 12, and 15-17, and addition of new claim 21 filed in “Claims” filed on 07/11/2022 with the same reply, have been entered by Examiner. 
This office action considers claims 1-5, 7-11, 13-14, and 18-21 pending for prosecution, wherein claims 19-20 have been withdrawn from consideration, and claims 1-5, 7-11, 13-14, 18 and 21 are presented for examination.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.						Upon further consideration, the Examiner finds that the withdrawn claims 19-20 can be allowed under the rejoinder principle. Therefore, the Examiner withdraws the “Requirement for Restriction/Election" filed on 11/22/2021 and the non-elected claims 19-20 are entered. Authorization for this examiner’s amendment was given in the “Applicant– Arguments/Remarks Made in an Amendment" filed on 07/11/2022 and an update was provided to Attorney Steve Cho, Reg. No. 44,612 on 07/29/2022.	                                                      
Thus, this office considers claims 1-5, 7-11, 13-14, and 18-21 pending for prosecution.							
Reason for Allowances
Claims 1-5, 7-11, 13-14, and 18-21 are allowed.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112.
Regarding Claim 1: this is allowed, because, the references of the Prior Art of record and considered pertinent to the applicant's disclosure, and the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: “a substrate disposed under the multi-wing structure, the laminated structure extends from an upper surface of the substrate into the substrate along a first direction, and the first direction is a direction perpendicular to the substrate; a laminated structure cladding the at least one multi-wing structure, wherein the laminated structure comprises two conductive layers and a dielectric layer laminated between the two conductive layers; a first external electrode, wherein the first external electrode is electrically connected to one of the two conductive layers; ; and wherein the first external electrode and the second external electrode are disposed above the multi-wing structure, the first external electrode and the second external electrode are electrically connected to the two conductive layers respectively through an interconnection structure, the interconnection structure comprises at least one insulating layer and two conductive channels, and the first external electrode and the second external electrode are electrically connected to the two conductive layers respectively through the two conductive channels”, as recited in Claim 1, in combination with the remaining limitations of the claim.			
Claims 2-5, 7-11, 13-14, 18, and 21, are allowed as those inherit the allowable subject matter from claim 1. 	
Regarding Claim 19: this is allowed, because the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: “the laminated structure extends from an upper surface of the substrate into the substrate along a first direction, and the first direction is a direction perpendicular to the substrate; producing a laminated structure on a surface of the at least one multi-wing structure, wherein the laminated structure clads the multi-wing structure and comprises at least one dielectric layer and a plurality of conductive layers, and the at least one dielectric layer and the plurality of conductive layers form a structure that a conductive layer and a dielectric layer are adjacent to each other;and wherein the first external electrode and the second external electrode are disposed above the multi-wing structure, the first external electrode and the second external electrode are electrically connected to the two conductive layers respectively through an interconnection structure, the interconnection structure comprises at least one insulating layer and two conductive channels, and the first external electrode and the second external electrode are electrically connected to the two conductive layers respectively through the two conductive channels”, as recited in Claim 19, in combination with the remaining process steps and sequences of the claim.
Claim 20, is allowed as it inherits the allowable subject matter from claim 19.
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to the applicant's disclosure.
Block et al. (US 20040002187 A1; hereinafter Block) 
Funch et al. (US 20150364611 A1; hereinafter Funch) 
Zhou (US 20170169958 A1; hereinafter Zhou) 
Balakrishnan et al. (US 20170213884 A1; hereinafter Balakrishnan) 
Hsu et al. (US 20150145101 A1; hereinafter Hsu) 
Prior Art Block teaches an integrated circuit decoupling capacitor and more specifically, an on-chip decoupling capacitor ([0002]), wherein (Fig. 1+; [0009+]) a device structure having a first metal layer: an electrically decoupling capacitor stack coupled to the first metal layer having a top electrode wherein the top electrode is coupled through a via a second metal layer superimposed over a portion of the first metal layer; and an interlayer dielectric layer coupled between the first metal layer and the second metal layer, wherein the interlayer dielectric comprises alternating layers, wherein the decoupling capacitor stack contacts the first metal layer, the vertical corrugations in the via wall and a top portion of the interlayer dielectric layer in an area adjacent to the via, wherein the alternating layers of via metal material comprise a metal and a metal nitride system. But, Prior Art Block does not expressly teach a substrate disposed under the multi-wing structure, the laminated structure extends from an upper surface of the substrate into the substrate along a first direction, and the first direction is a direction perpendicular to the substrate; a laminated structure cladding the at least one multi-wing structure, wherein the laminated structure comprises two conductive layers and a dielectric layer laminated between the two conductive layers; a first external electrode, wherein the first external electrode is electrically connected to one of the two conductive layers; ; and wherein the first external electrode and the second external electrode are disposed above the multi-wing structure, the first external electrode and the second external electrode are electrically connected to the two conductive layers respectively through an interconnection structure, the interconnection structure comprises at least one insulating layer and two conductive channels, and the first external electrode and the second external electrode are electrically connected to the two conductive layers respectively through the two conductive channels (claim 1); or the laminated structure extends from an upper surface of the substrate into the substrate along a first direction, and the first direction is a direction perpendicular to the substrate; producing a laminated structure on a surface of the at least one multi-wing structure, wherein the laminated structure clads the multi-wing structure and comprises at least one dielectric layer and a plurality of conductive layers, and the at least one dielectric layer and the plurality of conductive layers form a structure that a conductive layer and a dielectric layer are adjacent to each other;and wherein the first external electrode and the second external electrode are disposed above the multi-wing structure, the first external electrode and the second external electrode are electrically connected to the two conductive layers respectively through an interconnection structure, the interconnection structure comprises at least one insulating layer and two conductive channels, and the first external electrode and the second external electrode are electrically connected to the two conductive layers respectively through the two conductive channels (claim 19).
Prior Art Funch teaches semiconductor devices (e.g., diodes, such as PN junction diodes and PIN junction diodes, and capacitors) that have semiconductor bodies with interleaved horizontal portions. In the case of a capacitor, the semiconductor bodies can have the same or different type conductivities and can be separated by a dielectric layer. Due to the interleaved horizontal portions, the semiconductor devices each have a relatively large active device region within a relatively small area on an integrated circuit chip ([Abstract]), wherein (Fig. 1+; [0010+]) a first semiconductor body comprising: a first vertical portion comprising a dopant implant region extending vertically through a stack of alternating first semiconductor layers and second semiconductor layers; and, multiple first horizontal portions comprising sections of said first semiconductor layers extending laterally from said first vertical portion and beyond said second semiconductor layers; and a second semiconductor body adjacent to said first semiconductor body, said second semiconductor body comprising an additional semiconductor layer comprising: a second vertical portion; and, multiple second horizontal portions continuous with and extending laterally from said second vertical portion, said second horizontal portions being interleaved with said first horizontal portions; a semiconductor substrate; a buried isolation region in said semiconductor substrate, said first semiconductor body and said second semiconductor body being above said buried isolation region; and, a trench isolation region positioned laterally around said first semiconductor body and said second semiconductor body and extending vertically to said buried isolation region. But, Prior Art Funch does not expressly teach a substrate disposed under the multi-wing structure, the laminated structure extends from an upper surface of the substrate into the substrate along a first direction, and the first direction is a direction perpendicular to the substrate; a laminated structure cladding the at least one multi-wing structure, wherein the laminated structure comprises two conductive layers and a dielectric layer laminated between the two conductive layers; a first external electrode, wherein the first external electrode is electrically connected to one of the two conductive layers; ; and wherein the first external electrode and the second external electrode are disposed above the multi-wing structure, the first external electrode and the second external electrode are electrically connected to the two conductive layers respectively through an interconnection structure, the interconnection structure comprises at least one insulating layer and two conductive channels, and the first external electrode and the second external electrode are electrically connected to the two conductive layers respectively through the two conductive channels (claim 1); or the laminated structure extends from an upper surface of the substrate into the substrate along a first direction, and the first direction is a direction perpendicular to the substrate; producing a laminated structure on a surface of the at least one multi-wing structure, wherein the laminated structure clads the multi-wing structure and comprises at least one dielectric layer and a plurality of conductive layers, and the at least one dielectric layer and the plurality of conductive layers form a structure that a conductive layer and a dielectric layer are adjacent to each other;and wherein the first external electrode and the second external electrode are disposed above the multi-wing structure, the first external electrode and the second external electrode are electrically connected to the two conductive layers respectively through an interconnection structure, the interconnection structure comprises at least one insulating layer and two conductive channels, and the first external electrode and the second external electrode are electrically connected to the two conductive layers respectively through the two conductive channels (claim 19).
Prior Art Zhou teaches an ultra-capacitor battery includes multiple cathodes, each including a first substrate having a first surface and a second opposite surface, multiple first combs are arranged perpendicularly to the first surface of the first substrate in the same direction at a first interval, and a graphene layer on the first combs and on the first substrate ([Abstract]), wherein (Fig. 1+; [0025+]) plurality of cathodes each comprising a first substrate having a first surface and a second surface opposite the first surface, a plurality of first combs extending perpendicularly to the first surface of the first substrate and arranged in a first direction at a first interval; a graphene layer on a surface of the first combs and on the first surface of the first substrate; a plurality of anodes each comprising a body portion and a plurality of second combs extending perpendicularly to a first side of the body portion and arranged in a second direction at a second interval, the first and second combs being interspersed between each other, and the first and second direction being parallel to each other; an air gap between the interspersed first and second combs; an insulting film on a distal end portion of each of the second combs; a hermetically sealed container enclosing the cathodes and the anodes. But, Prior Art Zhou does not expressly teach a substrate disposed under the multi-wing structure, the laminated structure extends from an upper surface of the substrate into the substrate along a first direction, and the first direction is a direction perpendicular to the substrate; a laminated structure cladding the at least one multi-wing structure, wherein the laminated structure comprises two conductive layers and a dielectric layer laminated between the two conductive layers; a first external electrode, wherein the first external electrode is electrically connected to one of the two conductive layers; ; and wherein the first external electrode and the second external electrode are disposed above the multi-wing structure, the first external electrode and the second external electrode are electrically connected to the two conductive layers respectively through an interconnection structure, the interconnection structure comprises at least one insulating layer and two conductive channels, and the first external electrode and the second external electrode are electrically connected to the two conductive layers respectively through the two conductive channels (claim 1); or the laminated structure extends from an upper surface of the substrate into the substrate along a first direction, and the first direction is a direction perpendicular to the substrate; producing a laminated structure on a surface of the at least one multi-wing structure, wherein the laminated structure clads the multi-wing structure and comprises at least one dielectric layer and a plurality of conductive layers, and the at least one dielectric layer and the plurality of conductive layers form a structure that a conductive layer and a dielectric layer are adjacent to each other;and wherein the first external electrode and the second external electrode are disposed above the multi-wing structure, the first external electrode and the second external electrode are electrically connected to the two conductive layers respectively through an interconnection structure, the interconnection structure comprises at least one insulating layer and two conductive channels, and the first external electrode and the second external electrode are electrically connected to the two conductive layers respectively through the two conductive channels (claim 19).
Prior Art Balakrishnan teaches semiconductor devices composed of strained semiconductor materials and capacitors ([0002]), wherein (Fig. 1+; [0009+]) a substrate structure including a relaxed region of alternating layers of at least a first semiconductor material and a second semiconductor material; a tensile strained semiconductor material layer on a first portion of the relaxed region; a compressive strained semiconductor material layer on a second portion of the relaxed region; an n-type semiconductor device on the tensile strained semiconductor material layer and a p-type semiconductor device on the compressive strained semiconductor material layer; and a trench capacitor in a third portion of the relaxed region, wherein a width of the trench capacitor defined by the end to end distance of a node dielectric for the trench capacitor alternates between at least two width dimensions as a function of depth measured from the upper surface of the substrate structure s. But, Prior Art Balakrishnan does not expressly teach a substrate disposed under the multi-wing structure, the laminated structure extends from an upper surface of the substrate into the substrate along a first direction, and the first direction is a direction perpendicular to the substrate; a laminated structure cladding the at least one multi-wing structure, wherein the laminated structure comprises two conductive layers and a dielectric layer laminated between the two conductive layers; a first external electrode, wherein the first external electrode is electrically connected to one of the two conductive layers; ; and wherein the first external electrode and the second external electrode are disposed above the multi-wing structure, the first external electrode and the second external electrode are electrically connected to the two conductive layers respectively through an interconnection structure, the interconnection structure comprises at least one insulating layer and two conductive channels, and the first external electrode and the second external electrode are electrically connected to the two conductive layers respectively through the two conductive channels (claim 1); or the laminated structure extends from an upper surface of the substrate into the substrate along a first direction, and the first direction is a direction perpendicular to the substrate; producing a laminated structure on a surface of the at least one multi-wing structure, wherein the laminated structure clads the multi-wing structure and comprises at least one dielectric layer and a plurality of conductive layers, and the at least one dielectric layer and the plurality of conductive layers form a structure that a conductive layer and a dielectric layer are adjacent to each other;and wherein the first external electrode and the second external electrode are disposed above the multi-wing structure, the first external electrode and the second external electrode are electrically connected to the two conductive layers respectively through an interconnection structure, the interconnection structure comprises at least one insulating layer and two conductive channels, and the first external electrode and the second external electrode are electrically connected to the two conductive layers respectively through the two conductive channels (claim 19).
Prior Art Hsu teaches a semiconductor arrangement includes a logic region and a memory region. The memory region has an active region that includes a semiconductor device. The memory region also has a capacitor within one or more dielectric layers over the active region. The semiconductor arrangement includes a protective ring within at least one of the logic region or the memory region and that separates the logic region from the memory region. The capacitor has a first electrode, a second electrode and an insulating layer between the first electrode and the second electrode, where an electrode unit of the first electrode has a first portion and a second portion, and where the second portion is above the first portion and is wider than the first portion ([Abstract]), wherein (Fig. 1+; [0009+]) an active region comprising a semiconductor device; and a capacitor comprising: a first electrode over a metal contact formed in a dielectric layer over the active region, the metal contact providing an electrical connection through the dielectric layer to the semiconductor device, the first electrode comprising a first electrode unit, the first electrode unit comprising a first portion connected to the metal contact and a second portion above the first portion, the first portion having a first width, the second portion having a second width, the first width less than the second width, the first electrode unit comprising a first metal structure and a first electrode layer around the first metal structure, the first portion of the first electrode unit comprising a first portion of the first metal structure and a first portion of the first electrode layer, the second portion of the first electrode unit comprising a second portion of the first metal structure and a second portion of the first electrode layer; an insulating layer over the first electrode layer; and a second electrode over the insulating layer. But, Prior Art Hsu does not expressly teach a substrate disposed under the multi-wing structure, the laminated structure extends from an upper surface of the substrate into the substrate along a first direction, and the first direction is a direction perpendicular to the substrate; a laminated structure cladding the at least one multi-wing structure, wherein the laminated structure comprises two conductive layers and a dielectric layer laminated between the two conductive layers; a first external electrode, wherein the first external electrode is electrically connected to one of the two conductive layers; ; and wherein the first external electrode and the second external electrode are disposed above the multi-wing structure, the first external electrode and the second external electrode are electrically connected to the two conductive layers respectively through an interconnection structure, the interconnection structure comprises at least one insulating layer and two conductive channels, and the first external electrode and the second external electrode are electrically connected to the two conductive layers respectively through the two conductive channels (claim 1); or the laminated structure extends from an upper surface of the substrate into the substrate along a first direction, and the first direction is a direction perpendicular to the substrate; producing a laminated structure on a surface of the at least one multi-wing structure, wherein the laminated structure clads the multi-wing structure and comprises at least one dielectric layer and a plurality of conductive layers, and the at least one dielectric layer and the plurality of conductive layers form a structure that a conductive layer and a dielectric layer are adjacent to each other;some conductive layers in the plurality of conductive layers and the second external electrode is electrically connected to the other conductive layers in the plurality of conductive layers; and wherein the first external electrode and the second external electrode are disposed above the multi-wing structure, the first external electrode and the second external electrode are electrically connected to the two conductive layers respectively through an interconnection structure, the interconnection structure comprises at least one insulating layer and two conductive channels, and the first external electrode and the second external electrode are electrically connected to the two conductive layers respectively through the two conductive channels (claim 19).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar Mojaddedi whose telephone number is 313-446-6582. The examiner can normally be reached on Monday – Friday, 8:00 a.m. to 4:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado, can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/OMAR F MOJADDEDI/Examiner, Art Unit 2898